Name: Commission Regulation (EEC) No 1219/87 of 30 April 1987 on the fixing, for April 1987, of differentiated refunds for the standing invitation to tender provided for in Regulation (EEC) No 3942/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 87 Official Journal of the European Communities No L 115/49 COMMISSION REGULATION (EEC) No 1219/87 of 30 April 1987 on the fixing, for April 1987 , of differentiated refunds for the standing invitation to tender provided for in Regulation (EEC) No 3942/86 fixed in the light in particular of the current and antici ­ pated development of the olive oil market in the Community and in the country of destination, and the tenders received ; whereas contracts are awarded to ten ­ derers whose tender quotes the maximum refund or an amount which is less than the maximum refund ; Whereas, accordingly, the maximum export refunds applicable should be those specified in Article 1 of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), Having regard to Council Regulation (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil (3), and in particular Article 5 thereof, Whereas, in accordance with Commission Regulation (EEC) No 3942/86 of 23 December 1986 issuing a standing invitation to tender in order to determine refunds on exports of olive oil (4), offers may be submitted in response to an invitation to tender until 31 October 1987 ; whereas Article 2 of the said Regulation provides that the refund may be differentiated according to the country of destination, in the light in particular of the special conditions applicable to imports into certain countries ; Whereas Commission Regulation (EEC) No 473/87 of 16 February 1987 on the granting of differentiated refunds in connection with the standing invitation to tender issued in accordance with Regulation (EEC) No 3942/86 (*), provides that differentiated refunds may be granted in respect of February, March and April 1987 in the case of tenders relating to an export refund for olive oil exported to the Soviet Union ; Whereas, in accordance with Article 7 of Regulation (EEC) No 3942/86 , a maximum export refund must be HAS ADOPTED THIS REGULATION : Article 1 The maximum differentiated refunds for olive oil exported to the Soviet Union in respect of the invitation to tender conducted in March 1987 as part of the standing invitation to tender under Regulation (EEC) No 3942/86 shall , on the basis of the tenders received as at 23 April 1987, be as follows : in respect of oil falling within subheading 15.07 A II a), in immediate containers of five litres or less :  ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 1 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/ 66 . (2) OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No L 145, 30 . 5 . 1986, p . 8 . 0 OJ No L 365 , 24 . 12 . 1986, p . 30 . 0 OJ No L 48 , 17 . 2 . 1987, p . 14 .